NO. b%~ll*-DDSI<t'£V

 QKit ILL   X    HAtlPfcX                          IN TH£ douur    Of AtftALi.


            v.                                     THin Juo&itAL tinner
STATt Of TtkM Iv/HpiUSim
OA/ JUOldSAL tOrtQULT


to IHt tUM'!> Office'.

kMlkhh. Qurfell X. Uur/s,. tdto*& H> *>uth<f k> tout* *,^*^/ f„ *W W *„<„;, u sh/us tcf„t
 USu,Xui His utt„L htttmu U, U>u,t Urn*,* ,W,* 4* unt^u^Ue lu,lt, b« He utteih^ J«j/-


                                           V^/V Truly lfobn
                                           OmmMJ'L iJuMu^-


                                          D. B. tlUs U»U




                                                              r^ RECEIVED
                                                                    OCT 05 2016
                                                                  THIRD COURT OfAPPEALS
                                                                  \JffiBEftJ2lL '
||l..j|.(lnlllu|l!II|ll|l|.,|„r(|j[(«,|h|ll1,|,(H,j|nf,(l,|   l i J S S - I ii.S::!
                                                                                                                 fo
                                                                                                      S        •<i
                                                              £4tt -/// 5"/. rn *i v .ywy
                                                                         urn fq'o'i
                                                                                            CAI LL ?n**l r9))\h 14" ^f
                              ,.^'                                                                   o*h Wd mi
     •^          •••>•»   ,   ^      1 C Nd 9$QZ JUDO £0                                           vvfl v.'f/tf <gg
                               •r
                                                                                              Wfl         x   lining